DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 1/29/2021. Claims
1-21 are pending in the application. As such, claims 1-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 1/29/2021 is accepted and considered by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 7-8, 12, 14-15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (US Patent Application Publication No.: US 20120254333 A1) hereinafter as Chandramouli, in view of Bachenko et al. (US Patent Application Publication No: US 20070010993 A1) hereinafter as Bachenko. 
		
Regarding claim 1, Chandramouli discloses: A computer-implemented method for detecting deceptive content in computer- mediated communications, at least a portion of the method being performed by a computing device comprising at least one processor ([0594] At least some aspects disclosed can be embodied, at least in part, in software. That is, the techniques may be carried out in a computer system or other data processing system in response to its processor, such as a microprocessor, executing sequences of instructions contained in a memory, such as ROM, volatile RAM, nonvolatile memory, cache or a remote storage device.),
the method comprising: parsing the digital text to identify processable language-action cues in the digital text ([0012] In accordance with another aspect, the present disclosure provides a system for detecting deception in communications by a computer programmed with software that automatically analyzes a text message in digital form for deceptiveness by at least one of statistical analysis of text content to ascertain and evaluate pscho-linguistic cues that are present in the text message,);
automatically analyzing, using the computing device and using a machine learning-based classifying algorithm ([0200] In accordance with an embodiment of the present invention, deception may be detected in text using compression-based probabilistic language modeling. Some efforts to discern deception utilizes feature-based text classification. The classification depends on the extraction of features indicating deceptiveness and then various machine learning based classifiers using the extracted feature set are applied. Feature-based deception detection approaches exhibit certain limitations, namely: ...),
the processable language-action cues to produce respective probabilities of the digital text including the deceptive content ([0131] In accordance with an embodiment of the present disclosure, two deception detectors may be used: (1) unweighted cues matching, (2) weighted cues matching. The basic idea behind cues matching is straightforward. The higher the number of deceptive indicator cues that match a given text, then the higher the probability that the text is deceptive. For example, if the cues computed for a text match 10 of the 16 deceptive indicator cues, then this text has a high probability of being deceptive. A threshold data set may be used to measure the degree that the cue matching is an accurate indicator of the probability of correct detection and false positive.),
wherein the machine learning-based classifying algorithm is trained with training data including: training language-action cues from (i) digital data indicating response information known to be deceptive and (ii) digital data indicating response information known to be truthful ([0008] The present disclosure relates to a method of detecting deception in electronic messages, by obtaining a first set of electronic messages; subjecting the first set to model-based clustering analysis to identify training data; building a first suffix tree using the training data for deceptive messages; building a second suffix tree using the training data for non-deceptive messages; and assessing an electronic message to be evaluated via comparison of the message to the first and second suffix trees and scoring the degree of matching to both to classify the message as deceptive or non-deceptive based upon the respective scores.);
and respective predictor weights associated with the training language-action cues ([0134] In the heuristic cues matching method, all the cues play equal role in detection. However, in accordance with an embodiment of the present disclosure, it may be better for cues that have a higher differentiating power between deceptive and truthful texts to have a higher weight. Simulated Annealing (SA) may be used to compute the weights for the cues. Simulated Annealing is a stochastic simulation method as discussed in K.C.Sharman, "Maximum likelihood parameter estimation by simulated annealing," in Acoustics, Speech, and Signal Processing, ICASSP-88, April 1988, the disclosure of which is hereby incorporated by reference.);
and displaying a histogram on a first user display device, wherein the histogram indicates, over a period of time (See Figs. 16-18, they display various histograms on detection rate, false positive and etc.)

Chandramouli does not explicitly, but Bachenko discloses: frequencies of the respective probabilities of the digital text including the deceptive content ([0221] The Interpreter 140 uses the revised density scores (obtained from the moving average calculator) to identify areas of a text that are likely or unlikely to be deceptive. Breakpoints provide a scaling for the analysis and display of text with the revised proximity scores. That is, the breakpoints are used to define categories representing the highest density or frequency of distribution of DI tags as measured with a given window size and categories representing one or more lower densities or frequencies of distribution. Labeling words as belonging to the category representing the highest density or frequency of distribution of DI tags thus flags these words as of the greatest interest to a reader trying to identify deception within the text and seeking a useful display of deception likelihood data.).
Chandramouli and Bachenko are considered analogous art because they are both in the related art of deception detection. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Chandramouli to combine the teaching of Bachenko, to incorporate frequencies of the respective probabilities of the digital text including the deceptive content, because the combination of the disclosures would provide for an automated system that can be used without special training or knowledge of linguistics (Bachenko, summary of invention).

Regarding claim 5, Chandramouli in view of Bachenko discloses: The computer-implemented method of claim 1, Chandramouli further discloses: wherein the digital text is at least one of: transcript text; interview text; questionnaire response text; converted digital text produced by converting, using a natural language processing technique, digitized audio to the converted digital text; social media text; or Internet-sourced digital text ([0347] Analysis of whether a website is deceptive or not can be invoked by entering the URL of the target website on the STEALTH website and then clicking the Detect button, as illustrated in FIG. 27. When the button is clicked, text is extracted from the HTML associated with the target website and fed into the deception algorithm, which then performs the deception detection test, as illustrated in FIG. 28.).
	Regarding claim 7, Chandramouli in view of Bachenko discloses: The computer-implemented method of claim 1, Chandramouli further discloses: further comprising combining, to form combined deception data, the respective probabilities of the digital text including the deceptive content with at least one of: probabilities of deception that are output from facial expression analysis; probabilities of deception that are output from natural language processing; probabilities of deception that are output from speech tone analysis; probabilities of deception that are output from speech pitch analysis; or probabilities of deception that are output from physiological testing, wherein the histogram indicates frequencies of the respective probabilities of the combined deception data indicating the deceptive content ([0108] Several software tools can be used to automatically extract the psycho-linguistic Cues. For example, GATE (General Architecture for Text Engineering), as discussed in H. Cunningham, "A general architecture for text engineering," Computers and the Humanities, vol. 36, no. 2, pp. 223-254, 2002, the disclosure of which is hereby incorporated by reference, a Java-based, component-based architecture, object-oriented framework, and development environment, can be used to develop tools for analyzing and processing natural language. Many psycho-linguistics cues' value can be derived using GATE. LIWC (Linguistic Inquiry and Word Count), as discussed in Linguistic inquiry and word count," http://www.liwc.net/, June 2007,the disclosure of which is hereby incorporated by reference, is a text analysis program. LIWC can calculate the degree of different categories of words on a word-by-word basis, including punctuation.).

	Regarding claim 8, Chandramouli discloses: A system for detecting deceptive content in computer-mediated communications, the system comprising: a physical processor; and a physical memory coupled to the physical processor and comprising computer- executable instructions that, when executed by the physical processor, cause the physical processor to: ([0594] At least some aspects disclosed can be embodied, at least in part, in software. That is, the techniques may be carried out in a computer system or other data processing system in response to its processor, such as a microprocessor, executing sequences of instructions contained in a memory, such as ROM, volatile RAM, nonvolatile memory, cache or a remote storage device. [0597] The computer-readable media may store the instructions. In general, a tangible machine readable medium includes any mechanism that provides (i.e., stores and/or transmits) information in a form accessible by a machine (e.g., a computer, network device, personal digital assistant, manufacturing tool, any device with a set of one or more processors, etc.).)
As for the rest of the elements of the claim, they recite the same elements as claim 1, therefore the rationale in rejecting claim 1 also applies to claim 8.

	Regarding claim 15, Chandramouli discloses: A non-transitory computer-readable medium comprising one or more computer- executable instructions that, when executed by at least one processor of a computing device, cause the computing device to: ([0597] The computer-readable media may store the instructions. In general, a tangible machine readable medium includes any mechanism that provides (i.e., stores and/or transmits) information in a form accessible by a machine (e.g., a computer, network device, personal digital assistant, manufacturing tool, any device with a set of one or more processors, etc.).
As for the rest of the elements of the claim, they recite the same elements as claim 1, therefore the rationale in rejecting claim 1 also applies to claim 15.

Regarding claims 12 and 19, although different in scope from claim 5 and each other, they recite elements of the computer-implemented method of claim 5 as a system and non-transitory computer-readable medium respectively.  Thus, the analysis in rejecting claim 5 is equally applicable to claims 12 and 19.

Regarding claims 14 and 21, although different in scope from claim 7 and each other, they recite elements of the computer-implemented method of claim 7 as a system and non-transitory computer-readable medium respectively.  Thus, the analysis in rejecting claim 7 is equally applicable to claims 14 and 21.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli, in view of Bachenko, and further in view of Amidon et al. (US Patent No: US 8346864 B1) hereinafter as Amidon.
Regarding claim 6, Chandramouli in view of Bachenko discloses: The computer-implemented method of claim 1, Chandramouli further discloses: further comprising: recording the digital text in a digital storage device ([0421] and the deception algorithm will start processing the URLs using the locations stored in the MySQL database. The screen shows the storage of where the files are created and also the execution of the deception engine, e.g.,);
retrieving the digital text from the digital storage device ([0504] FIG. 54 shows a drop down box with the user electing to see the results for tweets on the topic, "Vancouver Olympics." The results will be retrieved from the MySQL table for Twitter Geo Information and displayed back to the user on the web browser as shown in FIG. 55.);
Chandramouli in view of Bachenko does not explicitly, but Amidon discloses: and automatically displaying, on the first user display device, the digital text and the histogram in a synchronized manner ([col. 17, lines 43-46] Each message or thread text may include an indicator of which participant sent the message. Alternatively or additionally, display of a message or thread may be synchronized to the graph (or other view) of the sending party.).
Chandramouli, Bachenko, and Amidon are considered analogous art because they are all in the related art of deception detection or content sharing. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Chandramouli, in view of Bachenko, to combine the teaching of Amidon, to incorporate automatically displaying, on the first user display device, the digital text and the histogram in a synchronized manner, because the combination of the disclosures it would allow exchanging or sharing of message or content between users (Amidon, summary of invention).

Regarding claims 13 and 20, although different in scope from claim 6 and each other, they recite elements of the computer-implemented method of claim 6 as a system and non-transitory computer-readable medium respectively.  Thus, the analysis in rejecting claim 6 is equally applicable to claims 13 and 20 respectively.


Allowable Subject Matter
Claims 2-4, 9-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Janz (US Patent Application Publication No: US 20180025303 A1) hereinafter as Janz.  Janz discloses a method and system for computerized predictive performance analysis of natural language. “[0008] Another known technology predicts user behavior based on analysis of a user video communication. A user video communication is received, and video facial analysis data and voice analysis data are extracted. The video facial analysis data is associated with the voice analysis data to determine an emotional state of a user. biographical profile information specific to the user is collected, and a linguistic-based psychological behavioral model applied to the spoken words, in order to determine personality type of the user. The collected biographical profile information, emotional state, and personality type are inputted into a predictive model to determine a likelihood of an outcome of the video communication.” 
Prakash (US Patent Application Publication No: US 20160014151 A1) hereinafter as Prakash.  Prakash discloses a method and system for analyzing and detection of fraudulent, phishing, and spam in electronic messages.  “[0017] In some embodiments, a classification engine may be trained on historical messages from the actual sender to create a new actual sender message characteristic pattern having a positive actual sender message characteristic label whereby a positive comparison of message characteristics to the positive actual sender message characteristic label increases the probability that the indicated sender is the actual sender. In some embodiments, a positive actual sender recipient organization message characteristic label is created.”
Briscoe et al. (E. J. Briscoe, D. S. Appling and H. Hayes, "Cues to Deception in Social Media Communications," 2014 47th Hawaii International Conference on System Sciences, 2014, pp. 1435-1443, doi: 10.1109/HICSS.2014.186.) hereinafter as Briscoe.  Briscoe discloses a method of discovering cues relating to deception detection in social media communications.
Rubin et al. (Rubin, V.L. and Conroy, N.J. (2011), Challenges in automated deception detection in computer-mediated communication. Proc. Am. Soc. Info. Sci. Tech., 48: 1-4. https://doi.org/10.1002/meet.2011.14504801098) hereinafter as Rubin.  Rubin discloses a method of automatically detecting deception in computer-mediated communication using linguistic cues analysis.
Conroy et al. (Conroy, N.K., Rubin, V.L. and Chen, Y. (2015), Automatic deception detection: Methods for finding fake news. Proc. Assoc. Info. Sci. Tech., 52: 1-4. https://doi.org/10.1002/pra2.2015.145052010082) hereinafter as Conroy.  Conroy discloses a method of automatic deception detection in spotting fake news using linguistic approach.
Zhou et al. (Zhou, L., Twitchell, D. P., Qin, T., Burgoon, J. K., & Nunamaker, J. F. (2003, January). An exploratory study into deception detection in text-based computer-mediated communication. In 36th Annual Hawaii International Conference on System Sciences, 2003. Proceedings of the (pp. 10-pp). IEEE.) hereinafter as Zhou.  Zhou discloses a technique in the detection of deception in text-based computer mediated communication using language cues.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip H Lam whose telephone number is (571)272-1721. The examiner can normally be reached 10 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP H LAM/Examiner, Art Unit 2656                                                                                                                                                                                                        

/HUYEN X VO/Primary Examiner, Art Unit 2656